COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00132-CV


IN THE INTEREST OF C.R., A
CHILD




                                     ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-248773-97

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Unopposed Motion To Dismiss the

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: July 10, 2014




                            2